J-S71027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    BRUCE MURRAY

                             Appellant                 No. 588 EDA 2016


             Appeal from the PCRA Order Entered February 3, 2016
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-1111091-1982


BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                          FILED JANUARY 17, 2018

        Appellant Bruce Murray, pro se, appeals from the February 3, 2016,

order entered in the Court of Common Pleas of Philadelphia County (“PCRA

court”), which dismissed as untimely his fourth request for collateral relief

under the Post Conviction Relief Act (the “PCRA”), 42 Pa.C.S.A. §§ 9541-46.

Upon review, we affirm.

        Briefly, on June 24, 1983, a jury found Appellant guilty of second-degree

murder, robbery conspiracy and possession of instruments of crime. On April

23, 1984, the trial court sentenced Appellant to life imprisonment for second-

degree murder, and lesser, but consecutive, terms of incarceration for the

remaining convictions.       Appellant’s judgment of sentence became final on

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S71027-17



December 1, 1985.1 On April 10, 2015, Appellant filed the instant, his fourth,

PCRA petition.2 Following the PCRA court’s issuance of a Pa.R.Crim.P. 907

notice of its intent to dismiss the petition without a hearing, the PCRA court

denied Appellant PCRA relief on February 3, 2016. Appellant timely appealed

to this Court.

       On appeal,3 Appellant presents three issues for our review, reproduced

here verbatim:

       [I.] Whether, Judge Savitt refusing to Take Oath Of Office, VOIDS
       ANY ACY DONE, ACCORDING TO LAW 42 Pa.C.S. § 3151?

       [II.] Did the Judge properly dismis action, knowing
       timeliness/defects in filing was corrected in the Civil Division? Noll
       v. Carlson, 809 F.2d 1446 (1987) See: also Heines v. Kerner,
       ________ ( ). Pleadings are to be construed liberally and held to
       less stringent standards?

____________________________________________


1 We affirmed his judgment of sentence on November 1, 1985. Appellant,
however, filed an untimely petition for allowance of appeal, which our
Supreme Court denied on November 26, 1986. Accordingly, his judgment of
sentence became final on December 1, 1985.
2 Although the petition was characterized as a habeas corpus petition, the
PCRA court treated it properly as a PCRA petition. The plain language of the
statute provides that “[t]he [PCRA] shall be the sole means of obtaining
collateral relief and encompasses all other common law and statutory
remedies for the same purpose.” 42 Pa.C.S.A. § 9542. Cognizant of the
stated purpose of the PCRA, we have held that “any petition filed after the
judgment of sentence becomes final will be treated as a PCRA petition.”
Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011); see also
Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002) (noting that if relief
is available under the PCRA, the PCRA is the exclusive means of obtaining the
relief sought).
3“In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of fact
and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citation omitted).

                                           -2-
J-S71027-17


      [III.] Whether a MISCARRIAGE OF JUSTICE HAS BEEN DONE TO
      APPELLANT/GOVERNMENTAL        INTERFERENCE     BY    THE
      PROSECUTOR IN PROCEEDINGS?

Appellant’s Brief at vi (sic).

      As a threshold matter, we must determine whether the court erred in

dismissing as untimely Appellant’s PCRA petition.         The PCRA contains the

following restrictions governing the timeliness of any PCRA petition.

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

             (i) the failure to raise the claim previously was      the
             result of interference by government officials with    the
             presentation of the claim in violation of              the
             Constitution or laws of this Commonwealth or           the
             Constitution or laws of the United States;

             (ii) the facts upon which the claim is predicated were
             unknown to the petitioner and could not have been
             ascertained by the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that was
             recognized by the Supreme Court of the United States
             or the Supreme Court of Pennsylvania after the time
             period provided in this section and has been held by
             that court to apply retroactively.

      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have been
      presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42   Pa.C.S.A.    §   9545(b).     Section    9545’s   timeliness   provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no


                                        -3-
J-S71027-17



authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      Here, as stated earlier, the record reflects Appellant’s judgment of

sentence became final on December 1, 1985. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 903(a). Because Appellant had one year from December 1, 1985,

to file his PCRA petition, the current filing is facially untimely given it was filed

on April 10, 2015, nearly three decades later.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA. Here, Appellant has failed to allege, let alone

prove, any exceptions to the one-year time bar. Accordingly, the PCRA court

did not err in dismissing as untimely Appellant’s instant, his fourth, PCRA

petition for want of jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/17/18




                                        -4-